FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


S. L., by and through her Guardian        No. 12-55715
Ad Litem, Rita Loof,
                   Plaintiff-Appellant,      D.C. No.
                                          2:11-cv-04187-
                  v.                        GAF-PJW

UPLAND UNIFIED SCHOOL DISTRICT;
WEST END SELPA, Local Education
Agencies,
            Defendants-Appellees.



S. L., by and through her Guardian        No. 12-56796
Ad Litem, Rita Loof,
                   Plaintiff-Appellant,      D.C. No.
                                          2:11-cv-04187-
                  v.                        GAF-PJW

UPLAND UNIFIED SCHOOL DISTRICT;
WEST END SELPA, Local Education             OPINION
Agencies,
            Defendants-Appellees.


      Appeal from the United States District Court
         for the Central District of California
        Gary A. Feess, District Judge, Presiding
2             S.L. V. UPLAND UNIFIED SCH. DIST.

                  Argued and Submitted
           December 5, 2013—Pasadena, California

                        Filed April 2, 2014

         Before: Harry Pregerson, Marsha S. Berzon,
            and Morgan Christen, Circuit Judges.

                   Opinion by Judge Christen


                           SUMMARY*


        Individuals with Disabilities Education Act

    The panel affirmed in part and reversed in part the district
court’s order upholding the California Office of
Administrative Hearing’s partial denial of reimbursement for
a student’s educational costs under the Individuals with
Disabilities Education Act, and dismissed for lack of
jurisdiction the student’s appeal from the district court’s order
regarding attorneys’ fees.

    Reversing in part, the panel held that the student was
entitled to reimbursement for the cost of tuition at a private
school because (1) the defendant school districts denied her
a free appropriate public education when they failed to
comply with a previous settlement agreement’s assessment
requirements, and (2) the private placement was appropriate.
The panel held that the student also was entitled to

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
            S.L. V. UPLAND UNIFIED SCH. DIST.               3

reimbursement for transportation expenses, but the district
court did not err in partially rejecting reimbursement for the
cost of private aides.

    The panel dismissed the student’s appeal from the
attorneys’ fees order as untimely because no separate
judgment was required; accordingly, the attorneys’ fees order
triggered the thirty-day period for filing an appeal.


                        COUNSEL

Tania L. Whiteleather (argued), Law Offices of Tania L.
Whiteleather, Lakewood, California, for Plaintiff-Appellant.

Jack Byron Clarke, Jr., Kira L. Klatchko (argued), Best Best
& Krieger LLP, Indian Wells, California, for Defendants-
Appellees.


                         OPINION

CHRISTEN, Circuit Judge:

    In this consolidated appeal, S.L., a minor, by and through
her guardian, challenges the district court’s orders upholding
the California Office of Administrative Hearing’s (“OAH”)
partial denial of reimbursement for educational costs pursuant
to the Individuals with Disabilities Education Act (“IDEA”)
(No. 12-55715), and granting in part and denying in part a
related motion for attorney’s fees (No. 12-56796). We have
jurisdiction under 28 U.S.C. § 1291 in appeal No. 12-55715
and reverse the district court’s decision, in part. We dismiss
appeal No. 12-56796 for lack of jurisdiction.
4           S.L. V. UPLAND UNIFIED SCH. DIST.

I. BACKGROUND

    A. Facts

     S.L., who has an intellectual disability under federal law,
began attending kindergarten in Upland Unified School
District, a member of the West End Special Education Local
Plan Area (collectively “the districts”), during the 2002/2003
school year. S.L.’s parents were unhappy with the districts’
educational program, withdrew S.L., and placed her in a
private, parochial school called Our Lady of Assumption
(“OLA”). S.L. remained at OLA at least through the end of
fifth grade. While S.L. was at OLA, S.L.’s mother hired two
private, one-on-one aides to assist S.L. with her schoolwork.
In June 2005, S.L. filed a due process hearing request against
Upland, alleging her right to a free appropriate public
education (“FAPE”) was violated between 2002 and 2006.

    On June 21, 2007, S.L.’s mother and Upland settled the
due process dispute for the years 2002 to 2006. As part of the
agreement, Upland agreed to reimburse S.L. $18,000 for
educational expenses, provide S.L. with an intensive reading
program through a private company, and provide speech and
language services. S.L.’s mother agreed to make S.L.
available for assessments at reasonable times and to provide
releases so the districts could gather information about S.L.
and develop a FAPE offer for the 2007/2008 school year.

    Meanwhile, in April 2007, the districts sent a proposed
assessment plan to S.L.’s parents to prepare for S.L.’s 2007
              S.L. V. UPLAND UNIFIED SCH. DIST.                        5

triennial Individual Education Plan (“IEP”)1 and to meet the
requirement that a special education student be assessed at
least every three years. The districts estimated that they
would need approximately twelve to fifteen hours with S.L.
to complete the assessment. On June 13, 2007, S.L.’s mother
marked the box “I prefer to meet and discuss the assessment
plan before I give approval,” requested several dates for a
meeting, and returned the proposed plan to the districts.

    In the four months following the settlement agreement,
S.L.’s mother, the districts, and their attorneys had a series of
increasingly contentious exchanges regarding: whether the
assessment would take place and, if so, when and how long
it would take; whether the districts would provide the mother
with the manuals for the proposed assessments; and whether
the districts could have an attorney present at an in-person
meeting held to discuss substantive disputes. During this
time, the districts notified S.L.’s mother that, because “it is
clear that you do not intend” to adhere to section A(4) of the
settlement agreement regarding the assessment, they
considered S.L. to have been voluntarily placed in a private
school for the 2007/2008 school year.

      B. Procedural History

    In December 2007, S.L., by and through her guardian,
filed a second due process complaint against the districts,
alleging that they denied S.L. a FAPE by failing to hold an
IEP meeting at the parents’ request to discuss the proposed
assessment plan and the length of time needed to conduct the


  1
   An IEP is a written statement for each child with a disability that is
developed, reviewed, and revised in accordance with 20 U.S.C. § 1414(d).
20 U.S.C. § 1401(14).
6             S.L. V. UPLAND UNIFIED SCH. DIST.

assessment (“Issue One”). The complaint also alleged that
the districts failed to conduct the agreed-upon assessments,
thereby denying S.L. a FAPE (“Issue Two”).2 Following a
three-day hearing, the Administrative Law Judge (“ALJ”)
issued a split decision, determining that the districts “fully
prevailed” on Issue One, and that S.L. “substantially
prevailed” on Issue Two. The ALJ concluded that OLA was
not an appropriate placement for S.L., and “[t]he totality of
the Mother’s conduct, attitude, and interaction with [the
districts] during the time period covered by this case
indicated that it was not her intent to resolve the issue with
[the districts] and ensure that [S.L.] was assessed.”

    Weighing the districts’ failure to abide by the settlement
agreement and failure to assess S.L. on the one hand, and the
mother’s failure to place S.L. at an appropriate school and
unreasonable attitude with regard to the duration of the
assessments on the other hand, the ALJ ruled that S.L. was
entitled to “some reimbursement” for costs incurred during
the 2007/2008 school year. The ALJ concluded placement at
OLA was not appropriate for S.L., and did not order the
districts to reimburse S.L. for “any of the tuition or related
costs” of attending school at OLA. But, because S.L. had
“proven that she was receiving educational benefit from her
two instructional aides,” and because the ALJ found that S.L.
needed speech and language therapy, the ALJ ordered
$6,999.25 in reimbursement, which S.L. had “proven by
means of cancelled checks.” The ALJ ruled that S.L. failed


    2
    OAH initially dismissed the case in May 2008 for lack of jurisdiction,
concluding that the settlement agreement, not the IDEA, controlled S.L.’s
claims. S.L. appealed the dismissal to the district court, which reversed
the OAH’s ruling and remanded the case, ruling that OAH had jurisdiction
to review and enforce the settlement agreement.
            S.L. V. UPLAND UNIFIED SCH. DIST.                 7

to prove the basis for any other request for reimbursement
and denied all of her other costs.

    S.L. appealed the ALJ’s decision regarding partial
reimbursement for the educational costs to the federal district
court, which upheld the ALJ’s decision in its entirety.
Neither the ALJ nor the district court expressly ruled on
S.L.’s request for reimbursement for transportation expenses.

    Following the district court’s decision, and while the
appeal of that decision was pending in this court, S.L. moved
for attorney’s fees and costs, claiming $92,078.35. The
district court issued an order on August 27, 2012, granting
thirty-eight percent of the fee request, or $34,989.77. S.L.
subsequently presented a proposed judgment to the court on
September 19, 2012, which the court signed on September 24,
2012. S.L. filed her notice of appeal on October 2, 2012.

II. DISCUSSION

     We review the appropriateness of a special education
placement de novo. C.B. v. Garden Grove Unified Sch. Dist.,
635 F.3d 1155, 1159 n.1 (9th Cir. 2011). In so doing, we
“give weight to the ALJ’s findings.” Id. at 1160. We review
a district court’s factual findings for clear error. Id. at 1159
n.1.

   A. Appeal No. 12-55715 (Merits)

       1. Appropriateness of Placement at OLA

   The first issue we must address is the appropriateness of
S.L.’s placement at OLA. Applicable law provides that:
8           S.L. V. UPLAND UNIFIED SCH. DIST.

       If the parents of a child with a disability . . .
       enroll the child in a private . . . school without
       the consent of or referral by the public
       agency, a court or a hearing officer may
       require the agency to reimburse the parents
       for the cost of that enrollment if the court or
       hearing officer finds that the agency had not
       made FAPE available to the child in a timely
       manner prior to that enrollment and that the
       private placement is appropriate.

34 C.F.R. § 300.148(c); see also 20 U.S.C.
§ 1412(a)(10)(C)(ii). OAH found that the districts denied
S.L. a FAPE for the 2007/2008 school year when they failed
to comply with a previous settlement agreement’s assessment
requirements. The district court affirmed that decision, and
it is not part of this appeal.

   The “appropriateness” analysis is more complicated. In
evaluating whether a placement is appropriate:

       parents need not show that a private
       placement furnishes every special service
       necessary to maximize their child’s potential.
       They need only demonstrate that the
       placement provides educational instruction
       specially designed to meet the unique needs of
       a handicapped child, supported by such
       services as are necessary to permit the child to
       benefit from instruction.

C.B., 635 F.3d at 1159 (emphasis omitted) (quoting Frank G.
v. Bd. of Educ., 459 F.3d 356, 365 (2d Cir. 2006)).
              S.L. V. UPLAND UNIFIED SCH. DIST.                         9

    The districts argue that, although S.L. received
educational benefit from her private aides, OLA did not
provide S.L. with a sufficiently individualized educational
benefit. But OLA did provide S.L. with instructional
materials and curriculum, structure, support, and
socialization. It also gave S.L. an accommodations plan
under section 504 of the Rehabilitation Act, which provided
her with extra study time and testing accommodations, and it
allowed her to have a one-on-one aide in class, to be tardy to
school and leave school early in order to receive special
education services, and to be absent for medical appointments
and other health reasons.3 OLA followed the state-approved
curriculum, and both private aides indicated that they
followed that curriculum as presented by the classroom
teacher when working with S.L. The aides furnished
significant additional one-on-one assistance to S.L., but S.L.’s
classroom teacher provided the testing materials and graded
S.L.’s tests, which were the same tests given to the rest of the
class. S.L.’s classroom teacher also testified that S.L. became
more socially involved with other students as the school year
progressed, and there was evidence that S.L., with the
assistance of aides, received good grades and was promoted
to fifth grade. So, while S.L.’s private aides played a major
role in S.L.’s education, they did so in the broader context of
a supportive school environment, using OLA’s educational
materials. S.L. benefitted from the instruction she received
at OLA.




  3
     The accommodation of S.L.’s two private instructional aides was
particularly important, given that the districts have never indicated that
they would have accepted the privately-funded aides in a public school
setting.
10          S.L. V. UPLAND UNIFIED SCH. DIST.

    Additionally, while the placement at OLA was less than
perfect, we are mindful that the OAH found the districts
denied S.L. a FAPE by failing to complete the agreed-upon
assessments that were intended to ensure an appropriate
placement for the 2007/2008 school year. The placement
chosen by the mother, under these circumstances, was not
unreasonable or inappropriate. As such, S.L. should be
reimbursed for the cost of tuition, $4,010.00.

       2. Reimbursement for Transportation Expenses

     Because we find, under the circumstances of this case,
that OLA was an appropriate placement, S.L. is also entitled
to transportation reimbursement in the amount of $2,693.21,
a sum based on “the total mileage driven from [S.L.’s] home
to OLA and the IRS mileage rate.” The “language and spirit
of the IDEA encompass reimbursement for reasonable
transportation . . . expenses . . . as [a] related service[].”
Union Sch. Dist. v. Smith, 15 F.3d 1519, 1528 (9th Cir. 1994).
The best evidence available establishes that transportation to
and from OLA was “required to assist” S.L. “to benefit from
special education,” 20 U.S.C. § 1401(26)(A), particularly
because there was no clear indication that the privately-
funded aides would have been accommodated in the public
school.

       3. Reimbursement for Private Aides

    The district court did not err in partially rejecting
reimbursement for the cost of the private aides. The court
found that “there is insufficient evidence on the record” to
prove S.L.’s claim that $14,490 in fees “were incurred,” but
ordered reimbursement for $6,999.25, an amount proven by
cancelled checks. S.L. argues that the trier of fact can weigh
             S.L. V. UPLAND UNIFIED SCH. DIST.                11

testimony about pay rates and hours worked. That is what
the district court did in finding that S.L.’s estimate for
additional compensation was “insufficiently proven because
it relies on the witness’ bare estimations without supporting
documentation or even a statement that the aides were
actually present on every one of those days of this school year
for the full six hours.” The ALJ also found that the mother’s
testimony “was not helpful in determining the amount of
reimbursement” because “there was contradictory testimony
as to exactly how long each of the aides was at school each
day,” that S.L. “had excessive absences from school due to
health-related issues,” and that S.L. arrived late and left early
on many occasions. The ALJ also found that there was “no
testimony provided as to what portion of the 1099” federal
tax forms the parents provided for the aides “should be
apportioned” to the 2007/2008 school year.

    The districts argue that an equitable reduction in
reimbursement on the basis of the mother’s conduct was
appropriate, but we need not consider this argument because
the district court did not reduce the reimbursement amount on
that basis. The district court did not mention the mother’s
behavior or an equitable reduction of reimbursement in its
order.

    B. Appeal No. 12-56796 (Attorney’s Fees)

    S.L.’s appeal from the order awarding attorney’s fees is
dismissed as untimely. “In a civil case, . . . the notice of
appeal . . . must be filed with the district clerk within 30 days
after the entry of judgment or order appealed from.” Fed. R.
App. P. 4(a)(1)(A). “A judgment or order is entered for
purposes of this Rule 4(a) if Federal Rule of Civil Procedure
58(a) does not require a separate document, when the
12              S.L. V. UPLAND UNIFIED SCH. DIST.

judgment or order is entered in the civil docket under Federal
Rule of Civil Procedure 79(a).”4 Fed. R. App. P.
4(a)(7)(A)(i). Pursuant to Federal Rule of Civil Procedure
58(a)(3), “a separate document is not required for an order
disposing of a motion for attorney’s fees under [Federal Rule
of Civil Procedure] 54.”

    The district court issued a written order regarding
plaintiff’s motion for attorney’s fees on August 27, 2012.
S.L. filed her notice of appeal thirty-six days later.

    S.L. argues that Federal Rule of Civil Procedure 58(d)
permits a party to seek entry of judgment in a separate
document, and S.L.’s lodging of a proposed judgment on
September 19, 2012 constituted such a request.
Consequently, S.L. argues that the district court’s issuance of
the September 25, 2012 judgment “was the final judgment
that triggered the timeline” to file the notice of appeal. This
argument fails for two reasons.

    First, because “a separate document is not required for an
order disposing of a motion for attorney’s fees under [Federal
Rule of Civil Procedure] 54,” Fed. R. Civ. P. 58(a)(3), the
order entered on August 27, 2012 triggered the thirty-day
period for filing an appeal. See Menken v. Emm, 503 F.3d
1050, 1055–56 (9th Cir. 2007) (discussing entry of judgments
and orders); Perez v. AC Roosevelt Food Corp., 2013 WL
6439381, at *2 (2d Cir. Dec. 10, 2013) (separate document
not required for order disposing of motion for attorney’s fees
under Rule 54); Feldman v. Olin Corp., 673 F.3d 515, 516–17
(7th Cir. 2012) (same). S.L’s guardian did not appeal during
the 30-day period.

 4
     The order on appeal was entered pursuant to Rule 79(a).
             S.L. V. UPLAND UNIFIED SCH. DIST.                 13

    Second, “if, after filing a final disposition, a court files a
more formal judgment, the latter does not constitute a second
final disposition or extend the appeal period.” In re Slimick,
928 F.2d 304, 307 (9th Cir. 1990). Slimick also noted, “[a]
disposition is final if it contains a complete act of
adjudication, that is, a full adjudication of the issues at bar,
and clearly evidences the judge’s intention that it be the
court’s final act in the matter.” Id. (emphasis and internal
quotation marks omitted). The district court’s August 27,
2012 order fits that description.

    For these reasons, we lack jurisdiction to hear the
untimely appeal of the district court’s order on fees.

III.    CONCLUSION

   Appeal No. 12-55715 is AFFIRMED IN PART and
REVERSED IN PART.          Appeal No. 12-56796 is
DISMISSED. Each party shall bear its costs on appeal.